District Attorney of Atascosa s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2014

                                       No. 04-14-00611-CV

                                    David Allan EDWARDS,
                                           Appellant

                                                 v.

                    DISTRICT ATTORNEY OF ATASCOSA COUNTY,
                                   Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 12-02-0185-CVA
                          Honorable Thomas F. Lee, Judge Presiding


                                          ORDER
         On August 28, 2014, the clerk’s record was filed in this appeal. The clerk’s record does
not contain all of the required documents. Rule 34.5(a) of the Texas Rules of Appellate
Procedure lists the documents to be included in the clerk’s record “[u]nless the parties designate
the filings in the appellate record by agreement under Rule 34.2.” TEX. R. APP. P. 34.5. In civil
cases, the documents to be included in the clerk’s record are the following:

       (1)     all pleadings on which the trial was held;
       (2)     the court’s docket sheet,
       (3)     the court’s charge and the jury’s verdict, or the court’s findings of
               fact and conclusions of law;
       (4)     the court’s judgment or other order that is being appealed;
       (5)     any request for findings of fact and conclusions of law, any post-
               judgment motion, and the court’s order on the motion;
       (6)     the notice of appeal;
       (7)     any formal bill of exception;
       (8)     any request for a reporter’s record, including any statement of
               points or issues under Texas Rule of Appellate Procedure 34.6(c);
       (9)     any request for preparation of the clerk’s record;
       (10)    a certified bill of costs including the cost of preparing the clerk’s
               record, showing credits for payments made; and
       (11)    any filing that a party designates to have included in the record.
Id.

        In this case, the petition, the answer, the summary judgment motion, and any response to
the summary judgment motion are required documents that were omitted from the clerk’s record.
We, therefore, ORDER the trial court clerk, Margaret E. Littleton, District Clerk, Atascosa
County, to file a supplemental clerk’s record on or before September 22, 2014 containing the
specified documents and any other required documents that were filed in this case in the trial
court.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court